WARD, J.
I dissent. The referee found the following: “Under ordinary circumstances, the applicant would leave the ship building yard through a gate at 20th and Illinois Streets without being required to go through the building where he picked up his bond and sustained his injury, or to enter the lot where the building stood. . . . The land on which the bonds were handed out was located so that if the applicant were to leave the premises of employment in order to go home and had no personal occasion to enter the land or building in question, he would in no way pass through the building or over the lot where it stood.....
“The Bethlehem Steel Company handled the bookkeeping and clerical work involved in deducting the purchase price *391of the bonds from the payroll and the handing out of the bonds at the proper time . . . doing so as an accommodation to the workmen in their employ . . . and the employees took advantage of this machinery for purchasing war bonds and receiving their bonds, not as a necessary element of their hiring, but as a part of the mutual undertaking to promote the loan to the Government represented by the bonds.”
It is also in evidence that the building from which the bonds were delivered was not a part of Bethlehem Steel Company’s plant directly, but a building erected for Naval facilities, the whole of the second floor being so occupied, and the handing out of bonds was done there solely to accommodate employees of Bethlehem and not as a part of the shipbuilding operations, nor in furtherance of such operations.
Where such facts as these are found, no exception to the going and coming rule can be implied. This is not a case where the personal errand of the employee is in furtherance of the employer’s business, such as washing hands, nor is it a case where the employee is using the only or usual means of egress from or ingress to the employer’s plant. The employer in carrying out an accommodation for its employees and for the government cannot be held to an extension of the time of the employment relationship so as to create liability under the Workmen’s Compensation Act when the relationship of employer and employee has ceased for the day and the employee is not on the premises of the employer for any other purpose than his own benefit.
Petitioner’s application for a hearing by the Supreme Court was denied September 27, 1945.